DETAILED ACTION
This action is in response to the Request for Continued Examination filed 10/12/2022.
Claims 1-5, 7-15, and 17-22 are currently pending.
The application claims priority to Chinese Patent Application No. 2021/110347417.5

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 




Examiner’s Note
The examiner would like to make note of the limitations of “and playing the target multimedia resource on the auxiliary interface based on the playback data” and “playing the target multimedia resource on the playback data display interface based on the playback data”.  The combination of these two limitations are unclear as to whether applicant intends to play the target resource in two different locations, the auxiliary interface and the playback data display interface.  As applicant’s specification does not appear to support playing the resource in two locations simultaneously, for examination purposes, the examiner shall interpret the playback data display interface to be the location of the sole location where playback data is displayed and that said playback data display interface is associated with said auxiliary interface, thus encompassing “playing the target multimedia resource on the auxiliary interface” as well.

Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  
claims 21 and 22 make references to “each of the target multimedia resource messages”, inferring a plurality of messages, while the claims they depend upon state a single message, i.e. “receiving A target multimedia resource message”.  Applicant is advised to more clearly relate that a plurality of messages may be received for proper antecedent basis for the limitations.    
  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 8-11 of amendment, filed 10/12/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 in view of Peterson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thiyagarajan.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9, 11, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2010/0241962), hereinafter Peterson, in view of Thiyagarajan et al. (US 2011/0113354), hereinafter Thiyagarajan.

As per claim 1, Peterson teaches the following:
a method for displaying multimedia resources, (see abstract, “primary content source”), comprising: 
displaying an auxiliary interface in response to receiving a target multimedia resource message, wherein an interface style, displayed information, or interaction control of the auxiliary interface is independent from a main interface;
and the auxiliary interface displays at least one of description information of a target multimedia resource, a first interactive operation control for playback controlling and a second interactive operation control for interactive feedback.  As Peterson shows in Fig. 1, and corresponding paragraph [0025], three distinct content areas, including display area 110 and supplemental content area 120.  As May be seen in Fig. 1, 120, the supplemental content area show textual and graphical information about a subject of the primary content.  As Peterson shows in Fig. 2, and corresponding paragraph [0030], a further “auxiliary” interface may provide playback controlling, such as play/pause button 212.  As Peterson teaches in paragraph [0012], the supplemental content is rendered in response to a user actuation; 
obtaining playback data of the target multimedia resource, and playing the target multimedia resource on the auxiliary interface based on the playback data, in response to a trigger operation on the first interactive operation control.  As Peterson further teaches in paragraph [0030], the playback bar is typical of the controls and interfaces required in a typical video playback interface, i.e., video data is obtained for playback in response to a user selecting “play”.  As Peterson shows in Fig. 1, primary content is displayed in auxiliary interface 110; or 
displaying interactive feedback information associated with the second interactive operation control on the auxiliary interface in response to a trigger operation on the second interactive operation control.  As Peterson teaches in paragraph [0037], supplemental content may include status updates from existing social networks.  This is interpreted as encompassing applicant’s “interactive feedback information” as the supplemental social media posts would be “feedback” related to the primary content.  As Peterson teaches in paragraph [0012], the supplemental content is rendered in response to a user actuation (trigger operation on second control).
wherein the method further comprises: 
invoking a playback data display interface associated with the auxiliary interface.  As Peterson shows in Fig. 1, display section 110 displays the selected video and is “associated with” the auxiliary interface of the nibipedia window, 
wherein a dependence of the playback data display interface on an operating system is lower than a dependence of the auxiliary interface on the operating system.  As may further be seen in Fig. 1, as the display section is within the nibipedia window, this is interpreted as the display section being “more dependent” on the nibipedia window than on the desktop (operating system); 
playing the target multimedia resource on the playback data display interface based on the playback data.  See Fig. 6, 640.
The Examiner would like to note that while the current claim limitations do not require all functionality listed in the claim limitations, all functionality has been addressed in the rejection for the purposes of furthering prosecution.  Furthermore, the claim contains no language which would prohibit the interpretation that “playing the target multimedia resource on the auxiliary interface” may occur within the “playback data display” as the data display is currently being interpreted as being within the auxiliary interface.
However, Peterson does not explicitly teach of an interface style, displayed information, or interaction control.  In a similar field of endeavor, Thiyagarajan teaches of managing a media player (see abstract).  Thiyagarajan further teaches in paragraph [0006], that “The method also detects selection of the graphical control element and, in response to the detected selection of the graphical control element, launches a stand-alone media player on the display element” (resource message) and “the stand-alone media player is undocked from, different than, and independent of the docked media player” (independent from main interface).  As Thiyagarajan shows in Fig. 4, the “interaction controls” of the auxiliary interface 306 are different from (independent from) the controls of main interface 302, such as 302 presenting a timeling and the controls in the bottom right of 306 not being present in 302.  These aspects may be interpreted as encompassing both “displayed information” and “interaction controls” being independent from the main interface.  Furthermore, as Thiyagarajan teaches in paragraph [0006] that the auxiliary interface 306 would be a floating window and main interface 302 would be an embedded media player, this may also be interpreted as being independent “interface styles”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the media player of Peterson to be the pop out floating media player of Thiyagarajan.  One of ordinary skill would have been motivated to have made such modification because as Thiyagarajan teaches in paragraph [0002], launching an undocked media player from a web-based streaming media site was a well known technique at the time, and would benefit a user of Peterson in allowing the user to navigate to other locations of the web while maintaining the display of media.

Regarding claim 5, Peterson teaches the method of claim 1 as described above.  Peterson further teaches the following:
a display range of the auxiliary interface is variable.  As Peterson teaches in paragraph [0031], and corresponding Fig. 2, tags are displayed and moved based upon a currently viewed section of content, and thus the “range is variable”.  Further see paragraph [0032] where tags are compressed or expanded, i.e., variable.

Regarding claim 9, Peterson teaches the method of claim 1 as described above.  Peterson further teaches the following:
receiving the target multimedia resource message sent by a server, wherein the target multimedia resource message is selected and sent by the server based on identification information of a target object.  See paragraph [0025] where primary content may be a YOUTUBE video.  Further see Fig. 7, 724 and 722.

As per claim 11, Peterson teaches the following:
an apparatus for displaying multimedia resources, comprising: 
one or more processors.  See Fig. 7, 702; 
a memory storing instructions executable by the one or more processors.  See Fig. 7, 704;
The remaining limitations of claim 11 are substantially similar to those of claim 1 and are rejected using the same reasoning.

Regarding claims 15 and 19, Peterson teaches the apparatus of claim 11 as described above.  The remaining limitations of claims 15 and 19 are substantially similar to those of claims 5 and 9 respectively, and are rejected using the same reasoning.

As per claim 20, Peterson teaches the following:
a non-transitory computer-readable storage medium.  See Fig. 7, 704;
The remaining limitations of claim 20 are substantially similar to those of claim 1 and are rejected using the same reasoning.


Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Thiyagarajan as applied to claims 1 and 11, in view of Takahashi et al. (US 2012/0254926), hereinafter Takahashi.

Regarding claim 2, Peterson teaches the method of claim 1 as described above.  However, Peterson does not explicitly teach of the controls being embedded with caching objects.  In a similar field of endeavor, Takahashi teaches of a method for distributing video media (see abstract).  Takahashi further teaches in paragraph [0052], that cache control information may be added to (embedded) within control information.  Upon the interface controls of Peterson being modified with the embedded cache controls of Takahashi, one of ordinary skill in the art would have arrived at “creating the first interactive operation control based on a first preset surface view control, wherein the first preset surface view control is embedded with a first object for caching related playback data; and creating the second interactive operation control based on a second preset surface view control, wherein the second preset surface view control is embedded with a second object for caching related interaction feedback information”. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the visual controls of Peterson with the embedded caching controls of Takahashi.  One of ordinary skill would have been motivated to have made such modification because caching information provided the well known benefit of allowing systems to run faster as information is stored locally and not require a system to fetch frequently or currently in use information.

Regarding claim 12, Peterson teaches the apparatus of claim 11 as described above.  The remaining limitations of claim 12 are substantially similar to those of claim 2 and are rejected using the same reasoning.


Claims 3, 4, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Thiyagarajan as applied to claims 1 and 11, in view of Currier (US 2013/0151728).

Regarding claim 3, Peterson teaches the method of claim 1 as described above.  However Peterson does not explicitly teach of playback permissions.  In a similar field of endeavor, Currier teaches of a method of providing supplemental content to primary content (see abstract).  Currier further teaches the following:
obtaining the playback data of the target multimedia resource in response to detecting that a preset playback permission is enabled.  As Currier teaches in paragraph [0039], user permission levels specify whether a user is allowed to access content of specific rating levels.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the content viewing of Peterson with the parental controls of Currier.  One of ordinary skill would have been motivated to have made such modification because parental controls provided the well known benefit of allowing parents to prohibit the consumption of harmful media by children.

Regarding claim 4, modified Peterson teaches the method of claim 3 as described above.  Peterson further teaches the following:
playing the target multimedia resource based on the playback data through a playback peripheral.  As Peterson teaches in paragraph [0060], display may be performed a display, monitor, or dumb terminal 716.

Regarding claims 13 and 14, Peterson teaches the apparatus of claim 11 as described above.  The remaining limitations of claims 13 and 14 are substantially similar to those of claims 3 and 4 respectively, and are rejected using the same reasoning.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Thiyagarajan as applied to claims 1 and 11, in view of Kitch et al. (US 2016/0381437), hereinafter Kitch.

Regarding claim 7, modified Peterson teaches the method of claim 1 as described above.  However, Peterson does not explicitly teach of setting a reminder.  In a similar field of endeavor, Kitch teaches of providing supplemental content with videos further teaches the following:
the auxiliary interface further displays a third interactive operation control indicating an appointment reminder.  As Kitch teaches in paragraph [0043], a user may select a future program to RSVP, and the method further comprises: 
presenting a time selection interface for making an appointment reminder for a live broadcast corresponding to the target multimedia resource in response to a trigger operation of the third interactive operation control indicating the appointment reminder.  As Kitch further teaches in paragraph [0043], upon selection of a scheduled program, a window displays for a user to confirm the RSVP; 
determining a selected time as a target time in response to triggering a selection operation on the time selection interface.  As Kitch teaches in paragraph [0044], a reminder is sent to the user leading up to the event;
receiving a reminder notification for the live broadcast at the target time.  As Kitch teaches in paragraph [0044], a reminder is sent to the user leading up to the event to remind the user to watch the scheduled event.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the content selection of Peterson with RSVP method of Kitch.  One of ordinary skill would have been motivated to have made such modification because the RSVP notification would benefit a user in not unintentionally missing a desired media content that is presented at a specific time.  Furthermore, Peterson teaches in paragraph [0030], content may be live video feeds

Regarding claim 17, Peterson teaches the apparatus of claim 11 as described above.  The remaining limitations of claim 17 are substantially similar to those of claim 7 and are rejected using the same reasoning.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Thiyagarajan as applied to claims 1 and 11, in view of Crow (US 2004/0158860).

Regarding claim 8, modified Peterson teaches the method of claim 1 as described above.  However, Peterson does not explicitly teach of determining the target multimedia from upon candidates in cache based upon preference.  Crow teaches of a content delivery method (see abstract).  Crow further teaches following:
determining candidate multimedia resources which are not yet played from a local cache; determining the target multimedia resource among the candidate multimedia resources according to multimedia resource preference information of the target object; generating the target multimedia resource message using information corresponding to the target multimedia resource.  As Crow teaches in paragraph [0034], and corresponding Fig. 4a, user preferences and content provider priorities are utilized to determine an overall priority order for the playback of music from a local cache.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the target media selection of Peterson with the user preferences of local cache selection of Crow.  One of ordinary skill would have been motivated to have made such modification because as Crow teaches in paragraph [0002], storing the media in local cache benefits a user in not requiring a sufficient bandwidth connection for real time stream reproduction of the content.  Furthermore, the use of user feedback and preferences in determining a play order would benefit the user in a more custom-tailored experience based upon predicted behavior patterns.

Regarding claim 18, Peterson teaches the apparatus of claim 11 as described above.  The remaining limitations of claim 18 are substantially similar to those of claim 8 and are rejected using the same reasoning.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Thiyagarajan as applied to claim 1, in view of *Platzer et al. (US 2008/0165153), hereinafter Platzer.

Regarding claim 10, modified Peterson teaches the method of claim 1 as described above.  Peterson further teaches the following:
displaying the auxiliary interface comprises: 
displaying a cover image indicating the target multimedia resource in a first area of the auxiliary interface, wherein the cover image is one of a static image and a dynamic image.  As Peterson shows in Fig. 1, a “cover image” is presented below playback controls in 130; 
displaying the first interactive operation control indicating playback controlling in a second area of the auxiliary interface.  As Peterson further shows in Fig. 1, playback controls 130 are presented in a second area directly above the “first area” cover image.
However, Peterson does not explicitly teach of adjusting transparencies.  In a similar field of endeavor, Platzer teaches of displaying media and playback controls (see Fig. 9b).  Platzer shows in Fig. 8I of displaying “feedback” control 4382-2 and album cover art.  Platzer further teaches the following:
and adjusting a display transparency of the first interactive operation control; wherein the first area and the second area are at least partially overlapped in response to the display transparency adjusted meeting a preset transparency threshold.  As Platzer teaches in paragraph [0184], and corresponding Fig. 9b, playback controls, as well as supplemental content such as progress bars, may be hidden and presented in a semi-transparent fashion upon a user’s finger making contract with a touch display.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the different display sections of Peterson with the transparent overlapping display sections of Platzer.  One of ordinary skill would have been motivated to have made such modification because the hidden controls of Platzer would benefit a user of Peterson in avoiding impeding a user’s view of content when the controls are not needed.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Thiyagarajan as applied to claims 1 and 11, in view of Federighi et al. (US 2016/0357390), hereinafter Federighi.


Regarding claim 21, modified Peterson teaches the method of claim 1 as described above.  However, Peterson does not explicitly teach of a card interface.  Federighi teaches the following:
after displaying the auxiliary interface, further comprising: 
displaying each of the target multimedia resource messages on the auxiliary interface in a form of card components when the number of the target multimedia resource messages is at least two.  As Federighi shows in Figs. 5C through 5N, multiple media resources may be organized as a series of stacked cards; 
obtaining a card component list by arranging the card components corresponding to the target multimedia resource messages.  As Federighi teaches in paragraph [0268], cards are arranged in a most recently viewed order; and 
switching the target multimedia resource message displayed in the auxiliary interface in response to a sliding operation on the card component list.  See transition from Fig. 5G to 5H; 
wherein display items of each card component comprising the description information of the target multimedia resource corresponding to the card component and the first interactive operation control for playback controlling.  As Federighi shows in Fig. 5C and 5D, card titles are displayed at 514 and 520 respectively (description information), and various controls for the cards themselves are below the title, and 
a sliding direction of the sliding operation being same as an arrangement direction of the card components.  See transition from Fig. 5G to 5H, touch movement 530-a to 530-b. 

Regarding claim 22, modified Peterson teaches the apparatus of claim 11 as described above.  The remaining limitations of claim 22 are substantially similar to those of claim 21 and are rejected using the same reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xia et al. (CN 110275741 A), card like interface for navigating media items.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175